Citation Nr: 0333821	
Decision Date: 12/04/03    Archive Date: 12/15/03	

DOCKET NO.  02-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, to include hypertension. 

2.  Entitlement to service connection for claimed residuals 
of perforated eardrums.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1953 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska.  

A review of the evidence of record discloses that service 
connection is currently in effect for bilateral hearing loss, 
rated as 20 percent disabling, and for tinnitus, rated as 10 
percent disabling.  The combined rating of 30 percent has 
been in effect since September 1999.


REMAND

In April 2002, the National Personnel Records Center (NPRC) 
in St. Louis informed the RO that the veteran's service 
medical records were not able to be located.  It was stated 
that the records "either do not exist, that NPRC does not 
have them, or that further efforts to locate them at NPRC 
would be futile."  There is no indication in the record that 
the RO otherwise requested a search of alternative sources.  
In a case where the veteran's service medical records are 
unavailable through no fault of his, VA is under a duty to 
afford the case "heightened consideration" due to the missing 
records.  See Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(when service medical records have been destroyed, the Board 
has a heightened obligation to provide explanation of reasons 
or bases for its findings and to consider the benefit of 
doubt rule).  The Federal Circuit has stated that "the duty 
to assist does not end upon the RO's submission of requests 
for records."  Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 
1999).  

Further review of the record reveals that the veteran was 
accorded an ear disease examination by VA in May 2000.  At 
that time he indicated that he had been told by his primary 
provider, a Dr. Kamath, that his right ear pain was related 
to an air bubble building up in his Eustachian tube.  He 
added that the same physician had told him that "this could 
possibly be from an infection or an air bubble buildup."  In 
an October 2001 communication the veteran indicated that Dr. 
Kamath was his primary care physician at the Grand Island VA 
Medical Center.  The address was given as 2201 North 
Broadwell, Grand Island, Nebraska  68803-2196.  No such 
statement from Dr. Kamath is of record.

A further review of the record discloses that while the 
veteran was accorded an ear disease examination and an 
audiometric examination by VA in 2000, he has never been 
accorded a cardiovascular examination by VA.  The claims in 
question essentially turn upon whether evidence can be 
produced supporting findings that the veteran has the claimed 
disabilities and that they are associated with a disease or 
injury of service origin.  These are medical questions, and, 
consequently, VA examination is desirable for the proper 
assessment of the claims.  38 U.S.C.A. § 5103A (West 2002).

Also, in a decision promulgated September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
In the letter sent to the veteran in January 2002 providing a 
brief description of the Veterans Claims Assistance Act of 
2000 (VCAA), he was told he had 30 days to submit additional 
information.  The Federal Circuit in Paralyzed Veterans of 
America concluded that the 30-day period to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The RO should contact the veteran to 
obtain the names and addresses of all 
medical care providers who have treated 
him for perforated eardrums and heart 
disease, to include hypertension, since 
service.  After securing the necessary 
release, the RO should obtain those 
records that have not been previously 
secured.  Of particular interest is any 
information from Dr. Kamath at the VA 
Medical Center, Grand Island, Nebraska, 
regarding his recollections of any 
conversations he might have had with the 
veteran regarding the etiology of the 
veteran's perforated eardrums.  

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through various channels, 
including a search of the Surgeon 
General's Office (SGO) records and 
obtaining a completed Form 10355.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports by performing 
a records search with the NPRC.  Any 
records obtained should be associated 
with the claims file.  If there are no 
such records, documentation used in 
making that determination should be set 
forth in the file.  

4.  The RO should then schedule the 
veteran for a cardiovascular examination 
to determine the nature, extent, and 
etiology of any cardiovascular disease, 
to include hypertension.  The claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should set 
out in the report of the examination an 
opinion as to whether the veteran has 
cardiovascular disease, to include 
hypertension, and, if so, the examiner 
should state whether in his or her 
opinion it is at least as likely as not 
that any cardiovascular disease, 
including hypertension, present can be 
associated with the veteran's active 
service.  The complete rationale for any 
opinion expressed is requested.  

5.  The RO should also schedule the 
veteran for an ear disease examination to 
determine the nature and etiology of any 
disability involving the eardrums.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should set out in the report of the 
examination an opinion as to whether the 
veteran has residuals of perforated 
eardrums and, if so, the examiner should 
state whether in his or her opinion it is 
as likely as not that any residuals of 
perforated eardrums can be associated 
with the veteran's active service.  The 
complete rationale for any opinion 
expressed is requested.  

6.  Thereafter, the RO should consider 
all the evidence of record and 
readjudicate the claims.  If the benefits 
sought are not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, he is advised that the examinations requested in 
this REMAND are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for any 
scheduled examinations could result in the denial of his 
claims.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




